I cannot agree with the majority opinion in this case. It has long been established in Pennsylvania that the *Page 234 
validity of the execution of a will is to be tested by the statutes in force at the time of its execution. In Packer v.Packer, 179 Pa. 580, 36 A. 344, this court said: "As recognized by this court, from Mullen v. M'Kelvy, 5 Watts 399, to Camp v.Stark, 81* Pa. 235, the rule relating to the proper execution of a will is that it 'must be judged of by the law as it stood at the time of its execution and not at the time of the death of the testator.' It was accordingly held in Taylor v.Mitchell, 57 Pa. 209, that a charitable bequest in a will attested by a single witness, prior to the Act of April 26, 1855, was good at the death of the testator after that date, although that act required two subscribing witnesses. Speaking for the court in that case, Mr. Justice SHARSWOOD said: 'When a testator makes a will, formally executed according to the requirements of the law existing at the time of its execution, it would unjustly disappoint his lawful right of disposition to apply to it a rule subsequently enacted though before his death. While it is true that everyone is presumed to know the law, the maxim in fact is inapplicable to such case; for he would have an equal right to presume that no new law would affect his past act, and rest satisfied in security on that presumption.' "
The majority opinion attempts to take the instant case out of this general rule by stating that "the settled rule is that after a statute has been amended, it will be read as if the amendment had originally been part of it — as if a new act had been adopted in the amended form." If this means, as the majority opinion implies, that when an act is amended the amendment has a retroactive effect, it is not supported by any authorities. The true rule, as laid down by Endlich on Interpretation of Statutes, section 294, is as follows: "A statute which is amended is thereafter, and as to all actssubsequently done [italics supplied], to be construed as if the amendment has always been there. . . ." This rule was expressly *Page 235 
approved by the United States Supreme Court in Blair v.Chicago, 201 U.S. 400, 475, and also by the Supreme Court of New Jersey in Farrell v. State, 54 N.J.L. 416, 24 A. 725. It has been followed by the Common Pleas Courts of Pennsylvania. I have not found any jurisdiction in which the rule is not approved.
No law, whether expressed in the form of an amendment or a statute, has a retroactive effect unless it expressly purports to do so. Retroactive acts are for obvious reasons not favored by the law. Mr. Chief Justice GIBSON in Greenough v. Greenough,11 Pa. 489, 495, said: "All ex post facto laws are arbitrary; and it is to be regretted that the constitutional prohibition of them has been restricted to laws for penalties and punishments. In a moral or political aspect, an invasion of the right of property is as unjust as an invasion of the right of personal security. But retroactive legislation began and has been continued, because the judiciary has thought itself too weak to withstand. . . . Yet, had it taken its stand on the rampart of the Constitution at the onset, there is some little reason to think it might have held its ground. Instead of that, it pursued a temporizing course till the mischief had become intolerable, and till it was compelled, in Norman v. Heist andBolton v. Johns, to invalidate certain acts of legislation, or rather to reverse certain legislative decrees." In that case this court held that the Act of January 27, 1848, supplementary to an act relating to last wills and testaments, passed April 8, 1833, was exclusively prospective and was destitute of retroactive force.
In U.S. v. La Franca, 282 U.S. 568, 576, the Supreme Court of the United States said: "Section 35 of the act, in effect, amended the preceding statutes in the particulars stated; and, as thus amended, these statutes now are to be read, as to allsubsequent occurrences [italics supplied], as if they had originally been in the amended form." In People v. Board ofSupervisors, 67 N.Y. 109, *Page 236 
the Court of Appeals of New York held that the amendment of a statute, by declaring that the same shall read as prescribed by the amendatory act, is not a repeal of the original statute; but from the time of the passage of the amendatory act, the whole force of the enactment, as to subsequent transactions, rests upon it.
The cases cited in the majority opinion do not support the proposition that an amendment to an act makes the amendment retrospective as of the date of the act which it amends. The case of Com. v. Barrett, 304 Pa. 13, 155 A. 95, cited in the majority opinion, does not relate to anything done between the date of an act and the date of its amendment. That case simply held that certain statutes passed in 1842 and 1845 must be treated as written in the Act of 1785, for the purpose of determining the scope and effect of the three acts. No question arose in that case as to any amendment operating retrospectively. Shaaber v. City of Reading, 133 Pa. 643,19 A. 419, cited in the majority opinion, does not support the proposition that an amendment to an act makes the amendment operate retrospectively from the time of the original act. It is clear from a review of the decision of this court in Thomasv. Hinkle, 126 Pa. 478, 17 A. 670, that it does not support the proposition that an amendment to an earlier act operates retrospectively. Harvey v. Hazleton, 81 Pa. Super. 1, also cited in the majority opinion, simply holds that when a statute continues a former statute law, the law common to both acts dates from its first adoption, and only such provisions of the old act as are left out of the new one are gone, and only new provisions are new laws. Where an act is amended "so as to read as follows," the part of the original act which remains unchanged is considered as having continued in force as the law from the time of its original enactment and the new portion as having become the law only at the time of the amendment.
The case of Aubert's Appeal, 109 Pa. 447, 1 A. 336, which is also cited in the majority opinion, does not decide *Page 237 
the question that is before this court for adjudication in the instant case. That case did not involve any question of the validity of the execution of a will or of any bequest in a will. As Mr. Justice PAXSON, in delivering the opinion of this court, said (page 459): "The will . . . purports only to pass the estate of Mrs. Aubert; the fund in question is a part of the estate of George P. DeSilver, over which he gave his wife a power of appointment. It is very clear that by the law of Pennsylvania as it existed at the time this will was written, the will would not have been an execution of the power. But after the date of the will and before the death of Mrs. Aubert, the Act of 4th June, 1879, P. L. 88, was passed by the legislature of this state, the third section of which provides inter alia that 'a bequest of the personal estate of the testator, or any bequest of personal property described in a general manner, shall be construed to include any personal estate, or any personal estate to which such description shall extend, as the case may be, which he may have power to appoint in any manner he may think proper, and shall operate as an execution of such power, unless a contrary intention shall appear by the will.' And the fourth section enacts that 'this Act shall operate and go into effect as to the wills of all persons who shall die after the date of the Act.' " It is obvious that the Act of 1879 referred to is simply an act which regulated the construction of certain provisions of a will. It did not in any degree change the method of drafting and executing a will. It provided simply a new rule of construction which should operate on all wills whenever they should thereafter be brought before the court for construction. The case of Packer v. Packer, already cited in this opinion, was decided twelve years after the case of Aubert's Appeal. Mr. Chief Justice STERRETT who wrote the opinion in the Packer case was a member of the court that decided Aubert's Appeal. In deciding as the court did in the Packer case that the legality of the execution of a will *Page 238 
"must be judged of by the law as it stood at the time of its execution and not at the time of the death of the testator," the Supreme Court did not think it necessary to overrule its decision in Aubert's Appeal. This is persuasive proof that nothing was laid down in Aubert's Appeal that was contrary to the clear decision in Packer v. Packer handed down in 1897. Also, in the Packer case counsel on neither side regarded the decision in Aubert's Appeal sufficiently pertinent to the issue involved in the Packer case to even refer to it in their briefs.
The case which the majority opinion also cites from EnglandIn re Bridger, Brompton Hospital for Consumption v. Lewis, 1 Ch. 44, does not contravene the principle that the validity of a will is to be tested by the law in force at the time of its execution. It simply holds that if a testator devises or bequeaths to a charity all the property which he can by law so devise or bequeath, the charity will take whatever property answers this description at the testator's death, and not only that which answered the description when he made his will. There is an obvious difference between testing the validity of a will by the law in existence at the time the will was made and determining what property the will will affect by a law which was passed after the will was made. In the instant case, we are concerned only with the validity of a charitable bequest made in a will dated February 6, 1934. As a bequest that was either a valid or invalid bequest according to the law existing at the time the will was executed. Tested by the law of that time, it was an invalid bequest. For us to hold that a subsequent act of legislation can convert an invalid bequest into a valid bequest or a valid bequest into an invalid bequest, would be contrary to the established law of this State and would lead to uncertainty, confusion and injustice. For example, under the Act of July 2, 1935, P. L. 573, attesting witnesses to a will containing *Page 239 
a charitable bequest are not required, and A today executes a will unattested by witnesses and bequeathing $100,000 to a worthy charity; some years hence just before A dies the law again may be amended and two or more attesting witnesses be required to make a charitable bequest valid. A may not know of this change made in the law just before his death or he may be physically or mentally so ill as not to be able to make a new will or to call in witnesses to attest his old will. According to the majority opinion, his earlier bequest to charity, though made in a will which fully met all the requirements under the then existing law, falls. This illustrates the injustice that results from retroactive laws and indicates why retroactive statutes or amendments are not favored by the law and why no statute or amendment should ever be construed as retroactive unless the lawmakers expressly made it so. Retroactive laws are manifestly unjust. When a person squares his acts each day to the law existing on that day, those acts should never afterwards be adjudged to be unlawful. When a testator makes a will valid in accordance with the law at the time the will was made, he has a right to assume that it will be valid at the time of his death.
Furthermore, it should be noted that the Act of July 2, 1935, supra, amending section 6 of the Act of June 7, 1917, P. L. 403, expressly provides that the "act shall become effective immediately upon its final enactment." It nowhere purports to be retroactive. It is clear to me that it does not become retroactive by being an amendment to the Act of 1917. I find no authority in Pennsylvania or elsewhere that makes an amendment to an earlier act retroactive by the very fact that it is an amendment. All the authorities I have found are the other way.
In my judgment the majority opinion conflicts with the law of this Commonwealth as it has been settled for more than a century. See Mullen v. M'Kelvy, supra, *Page 240 
decided in 1836. In Mullock v. Souder, 5 W.  S. 198, this court, speaking through Mr. Justice SERGEANT, said: "If this Act [of April 8, 1833] applies to a will dated before its passage, where the testator died subsequently, then the parties to this suit have the title, and partition may be made. We think, however, that it does not. It could only do so by giving the Act a retroactive effect, which will never be done, where such does not expressly appear to be the design of the Legislature; but the Act of Assembly will be left to operate on wills made and executed after the Act comes into operation." InTaylor v. Mitchell, supra, decided in 1868, this court, speaking through Mr. Justice SHARSWOOD, said: "There is no canon of construction better settled than this, that a statute shall always be interpreted so as to operate prospectively and not retrospectively, unless the language is so clear as to preclude all question as to the intention of the legislature:Neff's Appeal, 9 Harris 243; Fisher v. Farley, 11 Id. 501;Becker's Appeal, 3 Casey 52. Lord BACON expressed concisely the same rule: Neque enim placet Janus in legibus.
"Retrospective laws generally if not universally work injustice, and ought to be so construed only when the mandate of the legislature is imperative."
I agree with Judge SINKLER who, speaking for the Orphans' Court of Philadelphia County, said: "It is so clear to me that the amending Act of 1935 is prospective, and not retrospective, that no further discussion is necessary. I hold that the will and codicils are governed by the law which was in existence at the time of the execution of the will and codicils, February, 1935, and not the law in existence at the time of the death of the decedent, July 20, 1935."
I would affirm the decree of the court below. *Page 241